          Case: 3:20-cv-00850-jdp Document #: 4 Filed: 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 GARON W. LEITZKE,

          Plaintiff,                                                 ORDER
    v.
                                                             Case No. 20-cv-850-jdp
 ERIC NESS,

          Defendant.


         Plaintiff Garon W. Leitzke has filed a proposed civil action under 42 U.S.C. § 1983,

concerning Civil Rights at Sand Ridge Secure Treatment Center, where plaintiff is in

custody pursuant to Wis. Stat. ch. 980. Plaintiff has filed a motion for leave to proceed

without prepayment of the filing fee.

         As proof of indigence, plaintiff has filed a certified copy of a six-month resident

account statement so that the court can calculate what amount of money, if any, plaintiff

would have to prepay toward the filing fee. After considering the motion and supporting

documentation, the court concludes that plaintiff qualifies for indigent status.

         Using information for the relevant time period from plaintiff’s resident account

statement, I calculate plaintiff’s initial partial filing fee to be $13.47. For this case to

proceed, plaintiff must submit this amount on or before October 6, 2020.
         Case: 3:20-cv-00850-jdp Document #: 4 Filed: 09/15/20 Page 2 of 2




                                           ORDER

       IT IS ORDERED that:

       1.     The motion filed by plaintiff Garon W. Leitzke for leave to proceed without

prepayment of the filing fee is GRANTED. Plaintiff is assessed $13.47 as an initial partial

payment of the $350.00 fee for filing this case as an indigent litigant. Plaintiff shall submit

a check or money order made payable to the “Clerk of Court” in the amount of $13.47 on

or before October 6, 2020. If plaintiff fails to comply as directed or show cause of failure

to do so, the court will assume that plaintiff does not wish to proceed and this case will be

dismissed without prejudice to plaintiff filing the case at a later date.

       2.     No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the

complaint as required by 28 U.S.C. § 1915(e)(2). Once the screening process is complete,

a separate order will issue.




              Entered this 15th day of September, 2020.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
